     Case: 1:19-cv-07857 Document #: 20 Filed: 01/15/20 Page 1 of 6 PageID #:54




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

VIOLETA PODRUMEDIC,                  )
                                     )
                 Plaintiff,          )
                                     )                      1:19-cv-07857
       v.                            )
                                     )                      Judge Alonso
TRANS UNION, LLC,                    )                      Magistrate Judge Schenkier
DEPARTMENT STORES NATIONAL BANK )
d/b/a MACY’S, CREDIT ONE BANK, N.A., )
and VERIZON WIRELESS SERVICES, LLC, )
                                     )
                 Defendants.         )

                                 JOINT STATUS REPORT

I.    The Nature of the Case:

      A. State the basis for federal jurisdiction.

          Jurisdiction of this Court arises under the Fair Credit Reporting Act (hereinafter

          “FCRA”), 15 U.S.C. §1681 et seq., and pursuant to 28 U.S.C. §1331 and §1337. Venue

          is proper in this district pursuant to 28 U.S.C. §1391(b);

      B. Briefly describe the nature of the claims asserted in the complaint and the
         counterclaims and/or third party-claims.

          Plaintiff’s Position

          This is an action brought for damages by Plaintiff against Defendants. Specifically,

          Plaintiff has alleged that Defendants, DSNB d/b/a Macy’s, Credit One Bank, and

          Verizon, are reporting accounts to Defendant, Trans Union, that are believed to be the

          result of identity theft; the accounts were not opened by Plaintiff and she is not

          responsible for the balances owing on the accounts. Plaintiff disputed the reporting of

          the accounts to Trans Union; each Defendant “verified” the inaccurate information.



                                          Page 1 of 6
Case: 1:19-cv-07857 Document #: 20 Filed: 01/15/20 Page 2 of 6 PageID #:54




     Plaintiff has alleged that Defendants failed to conduct a reasonable investigation into

     Plaintiff’s disputes and further alleged that Defendant, Trans Union, failed to follow

     reasonable procedures to assure maximum possible accuracy of the information on

     Plaintiff’s credit report.

     Defendant Trans Union:

     Plaintiff claims that DSNB d/b/a Macy’s, Credit One, and Verizon wrongly reported

     accounts to Trans Union that were fraudulently opened by an ID thief. Plaintiff

     disputed the accounts with Trans Union 7 times, but never provided a Fraud Affidavit

     or Law Enforcement Report that would require Trans Union to delete the accounts.

     Trans Union forwarded Plaintiff’s disputes to the creditors, and the creditors repeatedly

     stated Plaintiff was wrong and that the accounts were reporting accurately with

     Plaintiff’s indicative information.

         Case law holds that since Plaintiff failed to include a Fraud Affidavit or Law

     Enforcement Report with any of her disputes that would have required Trans Union to

     delete the accounts, Trans Union properly relied upon DSNB d/b/a Macy’s, Credit One,

     and Verizon, the only parties with a direct relationship to Plaintiff and, thus, in the best

     position to say whether or not the information they provided to Trans Union was

     accurate.

         In any event, Plaintiff has a poor credit history and will be unable to show that the

     reporting of DSNB d/b/a Macy’s, Credit One, and Verizon caused her any emotional

     distress or was the required “substantial factor” in any claimed credit denials.




                                      Page 2 of 6
Case: 1:19-cv-07857 Document #: 20 Filed: 01/15/20 Page 3 of 6 PageID #:54




     Defendant, Credit One Bank, N.A.,

     At all relevant times herein, Credit One maintained reasonable procedures to ensure the

     accuracy of the information furnished to credit reporting agencies concerning Plaintiff.

     Credit One conducted a reasonable investigation of Plaintiff’s dispute in accordance

     with the FCRA. Credit One complied with the FCRA in its handling of Plaintiff’s

     accounts. Credit One denies that Plaintiff has been damaged as a result of any action or

     omission of Credit One and denies that it proximately caused Plaintiff any damage.

     Credit One denies that it acted willfully or with reckless disregard of its obligations

     under the FCRA. Credit One reserves the right to amend as the facts of this case are

     developed through discovery.

 C. Describe the relief sought.

     Plaintiff claims the following damages: (1) statutory damages under the FCRA; (2)

     actual/compensatory damages in the nature of credit denials and/or other economic

     damages; (3) actual/compensatory damages in the nature of credit defamation and

     harm to credit reputation; (4) actual/compensatory damages in the nature of emotional

     distress, including anxiety, frustration, embarrassment, humiliation, etc.; (5) punitive

     damages; and (6) attorney’s fees and costs.

 D. State whether there has been a jury demand.

     Plaintiff has requested a jury demand.

 E. List the names of any parties who have not been served.

     Defendant, DSNB d/b/a Macy’s has not yet been served.




                                     Page 3 of 6
      Case: 1:19-cv-07857 Document #: 20 Filed: 01/15/20 Page 4 of 6 PageID #:54




II.    Discovery and Pending Motions

       A. Identify all pending motions.

           There are currently no pending motions.

       B. Submit a proposal for discovery and a case management plan that includes the
          following information:

           1. The general type of discovery needed, including any potential electronic
              discovery or bifurcated discovery.

              The parties expect to conduct written and oral discovery targeted to the accounts

              at issue and the Defendants' investigation into Plaintiff’s dispute. Extensive ESI

              discovery is unlikely, and the parties have agreed to produce any electronically

              stored information in hard copy as an initial matter. Once the parties have had the

              opportunity to review such documents, the parties agree, if necessary, to confer

              amongst themselves regarding any additional exchange or production that either

              party believes necessary.


           2. The need for any proposed protective order.

              The parties anticipate seeking the entry of a protective order; any protective

              orders shall be filed by February 13, 2020.

           3. 26(a)(1) Disclosures/MIDP responses are due.

              MIDP responses are due by 30 days from Defendant(s) Answer date.

           4. The date by which the parties will complete fact discovery.

              Fact discovery to be completed by August 28, 2020.

           5. Whether expert discovery is contemplated and, if so, the dates by which Rule
              26(a)(2) disclosures will be made and expert depositions completed.

              Plaintiff will disclose any experts by September 25, 2020.



                                          Page 4 of 6
       Case: 1:19-cv-07857 Document #: 20 Filed: 01/15/20 Page 5 of 6 PageID #:54




                Defendants will disclose any experts by October 23, 2020.

            6. The date by which the parties will complete expert discovery.

                Expert discovery to be completed by November 27, 2020.

            7. The date by which the parties must file any dispositive motions.

                Dispositive motions to be filed by December 31, 2020.


III.    Settlement and Referrals

        A. State whether any settlement discussions have occurred and describe the status of
           any settlement discussions. Do not provide the particulars of any settlement
           demands or offers that have been made.

            To date, no settlement discussions have occurred.         The parties are collectively

            investigating the claims and defenses to discern the viability of an early settlement.

        B. State whether the parties request a settlement conference at this time before this
           Court of the Magistrate Judge.

            The parties do not request a settlement conference at this time.

        C. State whether counsel have informed their respective clients about the possibility
           of proceeding before the assigned Magistrate Judge for all purposes, including
           trial and entry of final judgment, and whether the parties unanimously consent to
           that procedure. (Do not report whether individual parties have so consented.) The
           court strongly encourages parties to consent to the jurisdiction of the Magistrate
           Judge.

            The parties do not unanimously consent to the jurisdiction of the Magistrate Judge.

IV.     Other

        Electronic Service of Discovery: The parties agree that, pursuant to Rule 5(b)(2)(E) and

        6(d) of the Federal Rules of Civil Procedure, any pleadings or other papers, including

        discovery requests, may be served, where practicable, by sending such documents by email

        to the primary and/or secondary email addresses listed below (or any updated email address

        provided to all counsel of record), provided that the serving party receives confirmation of

                                            Page 5 of 6
     Case: 1:19-cv-07857 Document #: 20 Filed: 01/15/20 Page 6 of 6 PageID #:54




       receipt from the receiving party. The format to be used for attachments to any email

       message shall be either Microsoft Word (.doc or .docx) or Adobe Acrobat (.pdf). If an

       error or delayed delivery message is received by the sending party, then the sending party

       shall promptly (within three (3) business days of receipt of such message) notify the

       intended recipient of the message and serve the pleading or other papers by other authorized

       means.

       Exhibits: The parties agree to use a unified exhibit numbering system for any depositions

       to be taken by either party in this matter.


Dated: January 15, 2020


For Plaintiff,                                  For Defendant,
VIOLETA PODRUMEDIC                              TRANS UNION, LLC

  s/ David M. Marco                               s/ Evan R. Rutter
David M. Marco                                  Scott E. Brady
IL Bar No. 6273315/FL Bar No. 125266            Evan R. Rutter
SMITHMARCO, P.C.                                SCHUCKIT & ASSOCIATES, PC
55 W. Monroe Street, Suite 1200                 4545 Northwestern Drive
Chicago, IL 60603                               Zionsville, IN46077
Telephone:    (312) 546-6539                    Telephone:     (317) 363-2400
Facsimile:    (888) 418-1277                    Facsimile:     (317) 363-2257
E-Mail:       dmarco@smithmarco.com             E-Mail:        sbrady@schuckitlaw.com
                                                               erutter@schuckitlaw.com
                                                For Defendant,
                                                CREDIT ONE BANK, N.A.

                                                  s/ Michael Hearon
                                                Michael Hearon
                                                QUARLES & BRADY LLP
                                                300 N. LaSalle Street, Suite 4000
                                                Chicago, IL 60654-3406
                                                Telephone:    (312) 715-5285
                                                E-Mail:       Michael.Hearon@quarles.com




                                            Page 6 of 6
